UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-51119 ORGANIC ALLIANCE, INC. (Exact name of registrant as specified in its charter) Nevada 20-0853334 Stateof incorporation I.R.S. EmployerIdentification No. 401 Monterey Street, Suite 202 Salinas, CA 93901 (Address of principal executive offices) (831) 240-0295 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atJune 18, 2012 Common stock, $0.0001 par value ORGANIC ALLIANCE, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 (Audited) F-1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (Unaudited) F-3 Notes to Condensed Consolidated Financial Statements (Unaudited) F-4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4. CONTROLS AND PROCEDURES 13 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. MINE SAFETY DISCLOSURE 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 SIGNATURES 15 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Organic Alliance Inc. Condensed Consolidated Balance Sheet June 30,2011 December 31, 2010 unaudited audited Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $53,007 at June 30, 2011 and December 31, 2010 Inventory - Prepaid expenses and other current assets Total current assets Total Assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Accounts payable $ $ Due to factor - Accrued expenses and other current liabilities Derivative liabilities Notes payable to related parties and others, net of discounts Total current liabilities Commitments and Contingencies Stockholders' Deficiency: Preferred stock, no stated value authorized; 10,000,000 shares authorized; -0- shares issued and outstanding as of June 30, 2011 and December 31, 2010 - - Common stock, $.0001 par value, 100,000,000 shares authorized, 8,459,990 and 2,859,475 shares issued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The common stock shares authorized, issued and outstanding have been adjusted to reflect a 20 to 1 reverse split, which was effective in February 2011. The accompanying notes are an integral part of these financial statements F-1 Organic Alliance Inc. Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenue $ Cost of sales Gross margin (loss) ) General and administrative expenses $ Operating loss ) Other (income) expense: Interest expense Change in fair value of derivative liability - - Total net other expenses Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted The common stock shares authorized, issued and outstanding have been adjusted to reflect a 20 to 1 reverse split, which was effective in February 2011. The accompanying notes are an integral part of these financial statements F-2 Organic Alliance Inc. Condensed Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2011 June 30, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services Depreciation expense - Share-based compensation Non-cash interest - Change in fair value of derivative liability - Provision for bad debts - Amortization on discount of note payable Changes in operating assets and liabilities: Accounts receivable ) ) Due from factor - Inventory ) - Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses and other current liabilities Net cash used in operating activities ) ) Cash flows from financing activities Proceeds from notes and loans payable Proceeds from issuance of common stock - - Principal payments on note payable ) ) Due to factor - Net cash provided by financing activities Net increase in cash ) ) Cash - beginning of the period Cash - end of the period $ $ Supplemental disclosures: Interest paid $ $ Supplemental disclosure for non-cash financing activities: Discount on notes payable $ $ Issuance of common stock to consultants for services to be provided over a one year term $
